Citation Nr: 0937122	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-15 306	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back and neck.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as anxiety and paranoid 
schizophrenia), to include posttraumatic stress disorder 
(PTSD).  

6.  Entitlement to a non-service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Appellants


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Appellant had 23 days of active duty service from July 
25, 1980 to August 16, 1980.  She served in the United States 
Army Reserves from June 1980 to June 1986.

This matter comes before the Board of Appellants' Appeals 
(BVA or Board) on appeal from a September 2005 rating 
decision of the Department of Appellants Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The Board notes that the September 2005 rating decision 
denied service connection for anxiety and paranoid 
schizophrenia.  During the pendency of the appeal, a separate 
rating decision was issued in May 2008, which denied service 
connection for PTSD based on an allegation of military sexual 
trauma (MST).  38 C.F.R. § 3.304(f)(3).  The Appellant did 
not file a notice of disagreement (NOD) with respect to the 
denial for PTSD and presumably the decision became final.  
38 C.F.R. § 20.302(a).  However, the Board is obligated to 
construe a claim for an acquired psychiatric disorder 
liberally, and thus, the claim for PTSD would be considered 
part of the pending appeal for anxiety and paranoid 
schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

The Board would additionally note that in July 2009 the 
Appellant submitted a "Motion to File Evidence Out of 
Time."  This evidence was submitted under the cover page 
entitled "Entitlement to service connection for [PTSD]."  
It is clear from the Appellant's statements since the 
inception of her claim and the most recent evidence submitted 
that her PTSD claim is part and parcel of the claim for an 
acquired psychiatric disorder because they are all based on 
the same alleged in-service MST.  The case law mandates that 
the claims for service connection for psychiatric disorders 
are one and the Board shall treat it as such; therefore, the  
issue has been characterized to express this fact on the 
cover page of the instant decision.  Finally, the Board 
accepts the newly submitted evidence, and, because the 
Appellant waived initial RO adjudication, shall consider it 
in adjudicating the claims on appeal.  38 C.F.R. § 20.1304(c) 
(2008).  


FINDINGS OF FACT

1.  The Appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Appellant served only 23 days on active military 
service.  

3.  Aside from the 23 days active military service, the 
remainder of the Appellant's service in the Reserves between 
June 1980 and June 1986 was inactive duty for training 
(INACDUTRA).

4.  The evidence of record does not show that the Appellant 
was disabled from an injury incurred or aggravated during a 
period of INACDUTRA.

5.  Arthritis of the neck and back was not incurred during 
the Appellant's active military service.

6.  Hypertension was not incurred during the Appellant's 
active military service.

7.  Diabetes mellitus was not incurred during the Appellant's 
active military service.

8.  The competent evidence of record does not contain any 
diagnosed gastrointestinal disability.

9.  An acquired psychiatric disorder or symptoms of 
psychiatric disorder were not shown during service or for 
years thereafter, and the currently diagnosed psychiatric 
disorder is not related to any verified aspect of the 
Appellant's period of active service.  

10.  The record does not contain credible supporting evidence 
to verify the occurrence of the Appellant's reported in-
service sexual harassment or MST.

11.  The Appellant's active duty period was less than 90 days 
and did not include a period of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
neck and back have not been met.  38 U.S.C.A. §§ 101(2), 
(22), (24), 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for hypertension have 
not been met.  
38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for diabetes mellitus 
have not been met.  
38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  The criteria for service connection for a 
gastrointestinal disability have not been met.  38 U.S.C.A. 
§§ 101(2), (22), (24), 1101, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

5.  The criteria for service connection for an acquired 
psychiatric disorder (claimed as anxiety and paranoid 
schizophrenia), to include PTSD, have not been met.  
38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

6.  The basic eligibility requirements for non-service-
connected disability pension benefits are not met.  38 
U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Appellants Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Under 
38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

A VCAA letter was issued in May 2005, prior to the decision 
on appeal.  The Appellant was notified of:  the information 
or evidence necessary to substantiate the claims; the 
necessary information or evidence, if any, the claimant was 
to provide; and the necessary information or evidence, if 
any, the VA will attempt to obtain.  The Appellant was also 
notified of the evidence necessary to establish a disability 
rating and effective date pursuant to the Dingess decision in 
March 2006.  

The Appellant was additionally notified of the evidence 
necessary to support a claim based on MST in October 2007.  
Specifically, the letter provided additional notice 
concerning corroborating evidence.  These letters (May 2005 
and October 2007), in combination with the Appellant's 
multiple statements of record, demonstrate that there was 
actual knowledge of what was needed to establish her claim.  
Consequently, actual knowledge of the elements of her claim 
is established by statements or actions by the claimant that 
demonstrates an awareness of what was necessary to 
substantiate her claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005). Given this demonstrated 
understanding, the Board concludes that all required notice 
has been given to the Appellant with regard to her claim for 
an acquired psychiatric disorder, to include PTSD.  

Moreover, the claim for service connection for PTSD with 
nervousness was subsequently adjudicated in a May 2008 rating 
decision.  Any late VCAA notice was cured by this 
adjudication of the claim on that issue.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

VA has made reasonable efforts to obtain relevant records 
adequately identified by the Appellant.  The claims file 
includes the Appellant's service treatment and personnel 
records, post-service private treatment records, reports of 
VA examination, records from the Social Security 
Administration, lay statements, and the transcript from the 
February 2006 RO hearing.  

The Board notes that a formal finding of the unavailability 
of some of the Appellant's service treatment records was made 
in July 1997.  Since that time multiple attempts to obtain 
any outstanding service treatment records from Moncrieff Army 
Community Hospital have been made.  See letters dated in May 
2005 and July 2005.  The Appellant was notified in July 2005 
that a second request was sent to Moncrieff Army Community 
Hospital.  She was asked to submit any records in her 
possession.  The Army Headquarters indicated in July 2005 
that there were no records located at their facility.  The 
Appellant has not submitted any additional service treatment 
records.  Any further attempts to obtain these records, if 
any, would be futile.  38 C.F.R. § 3.159(c)(2).  There are 
service treatment records dated between June 1980 and January 
1984 which have already been associated with the claims 
folder.  There is no indication, nor does the Appellant 
contend, that there are any outstanding treatment records.  
Thus, Remand is not necessary.

The Board additionally notes that two envelopes consisting of 
service personnel records, statements of the Appellant, and 
service treatment records dated between June 1980 and January 
1984, were received in December 2007 after the July 2007 
supplemental statement of the case (SSOC) was issued.  The 
majority of the records in these envelopes was already of 
record and previously considered.  The remainder were either 
cumulative of the evidence already of record and/or not 
pertinent to the claims on appeal.  As such, Remand for 
preparation of an SSOC is not necessary.  38 C.F.R. § 19.31 
(2008).  For these reasons, the Board finds that the duties 
to notify and assist of the VCAA have been complied with.  

 Service Connection Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a appellant served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension, a 
psychosis, and/or arthritis becomes manifest to a degree of 
at least 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The term "appellant" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service."  38 U.S.C. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (d).  Thus, 
the definitional statute, 38 U.S.C.A. 
§ 101(24), makes a clear distinction between those who have 
served on active duty and those who have served on active 
duty for training and inactive duty for training.  The United 
States Court of Appeals for Appellants Claims (Court) has 
held this statute, in effect, means that an individual who 
has served only on active duty for training or inactive duty 
for training must establish a service-connected disability in 
order to achieve appellant status and to be entitled to 
compensation. 

In order to establish basic eligibility for appellants' 
benefits based upon active duty for training, the appellant 
must first establish that he or she was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
To establish basic eligibility for appellant's benefits based 
upon inactive duty for training, the appellant must first 
establish that he or she was disabled from an injury incurred 
or aggravated in the line of duty.  See Laruan v. West, 11 
Vet. App. 80, 84-86 (1998) (en banc) (holding that, because 
VA was created for the benefit of appellants, a person 
seeking appellants' benefits must bear the initial burden of 
establishing his or her appellant status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Once a 
claimant has carried his initial burden of establishing 
"appellant status," or that the person upon whose military 
service the claim is predicated has "appellant status," he 
or she is entitled to compensation for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110.  

Service Connection Analysis

The Board has reviewed all the evidence in the Appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Appellant essentially contends that she is entitled to 
service connection for arthritis of the back and neck, a 
gastrointestinal disability, hypertension, diabetes mellitus, 
and an acquired psychiatric disorder.  After review of 
numerous statements (some incoherent) of the Appellant, the 
Board was able to extrapolate what appears to be the bases of 
her claims.  With regard to arthritis of the neck and back, 
it appears that the appellant is claiming that this problem 
is the result of strenuous exercise during her basic 
training, which led to severe muscle spasms and the current 
disorder.  She appears to attribute hypertension and 
gastrointestinal disorders to perceived racial and gender 
discrimination in service.  She appears to attribute diabetes 
mellitus to improper foot wear in service.  An acquired 
psychiatric disorder, including PTSD, is believed to be the 
result of sexual harassment in service, i.e., being grabbed 
in the breast and having her weapon "snatched" from her by 
a commanding officer.      

At the outset, the Board notes that the Appellant did not 
serve continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, to be afforded the presumptions for any hypertension, 
psychosis, and/or arthritis that manifested to a degree of at 
least 10 percent within one year from date of termination of 
such service.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.   As the Appellant only served on 
active duty for 23 days, hypertension, a psychosis, and/or 
arthritis of the neck and back may not be presumed to have 
been incurred in service, even though there is no evidence of 
such diseases during the period of service.  Even assuming 
the presumptions had applied, the objective evidence does not 
show that any of the claimed conditions of hypertension, a 
psychosis, or arthritis of the neck and back were diagnosed 
within a year from the Appellant's discharge in 1980.  

With regard to the claim for service connection for diabetes 
mellitus, the Board notes that diabetes mellitus is a disease 
associated with exposure to certain herbicide agents and will 
be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Here, however, as the Appellant did not serve in the Republic 
of Vietnam during the Vietnam era, nor does she contend as 
such, she is not presumed to have been exposed during her 
period of service to an herbicide agent.  38 U.S.C.A. § 
1116(f).   

As noted in the Introduction, the Appellant only had 23 days 
of active duty service.  There were no additional periods of 
active duty or ACDUTRA.  She served in the Reserves from June 
1980 to June 1986, which was all INACDUTRA.  In order to 
establish service connection for any period of INACDUTRA, the 
evidence must show that the Appellant was disabled from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2008).  The 
evidence of record does not support this finding.  As such, 
consideration of the claimed diseases is confined to the 
period of active military service.  

Service Connection for Arthritis of the Neck and Back

Having carefully considered the Appellant's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal as to this issue will be denied.   At the outset, 
the Board notes that arthritis of the neck and back was not 
diagnosed during the Appellant's 23 days of active duty 
service which ended in 1980.  

While the Appellant submitted a lay statement received in May 
2009 indicating that she experienced severe muscle spasms 
during basic training, the Board finds the statement limited 
in its probative value.  The Appellant does not specifically 
report a back injury, only that she had symptoms in service.  
The statement does not say where the spasms were, that is, 
the neck or back.  Moreover, the statement reveals that she 
was given a pill for pain but not otherwise treated in 
service, and does not assert that the symptoms were chronic 
in service.  There was no evidence of a permanent or chronic 
condition in service, including as evidenced by the service 
treatment records.  She separated active duty service in 
August 1980, and was in the Reserves until June 1986.  

Following Reserve service, the Appellant first complained of 
mid lumbar pain in July 1989.  An x-ray of the lumbar spine 
taken in October 1990 was negative.  Thereafter, the next 
complaints of low back pain appear to be in January 2004.  
Records from Bamberg County Hospital contain an entry dated 
in February 2004, which indicates the Appellant fell at home 
and landed on her low back.  She was diagnosed with acute low 
back muscle pain.  Additional records from Bamberg County 
Hospital dated in October 2004 show the Appellant was 
diagnosed with back muscle strain.  The first objective 
evidence of degenerative disc disease (DDD) of the cervical 
and lumbar spine was not confirmed by x-ray until VA 
examination in June 2007.  

Looking at documented diagnoses in the claims file, there is 
a nine to 27-year evidentiary gap in this case between the 
Appellant's short period of active service and the earliest 
complaints of lumbar pain (1989) and the objective evidence 
of arthritis of the neck and back (2007).  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In this case, the Board has 
considered all the evidence, including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service without evidence of complaints, and other relevant 
facts in considering the claims for service connection.  See 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  
The Board may consider the absence of evidence when engaging 
in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board notes that the absence of evidence of complaints or 
treatment constitutes negative evidence against the claim 
because it tends to disprove that arthritis of the neck and 
back was the result of military service between nine and 27 
years earlier.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of evidence of symptoms of arthritis of the 
neck and back between the period of active military service 
ending in 1980 and the first complaints of low back pain in 
1989 and the radiographic evidence of DDD of the cervical and 
lumbar spine in 2007 is itself evidence that tends to show 
that the Appellant's current disorders did not have their 
onset in service or for many years thereafter.

As the Appellant's arthritis of the neck and back was not 
shown during service or for years thereafter, service 
connection can only be granted if there is some competent 
evidence linking the current disabilities to service.  Here, 
there is no such competent evidence that establishes such 
relationship.  A nexus opinion was not offered by the June 
2007 VA examiner.  Remand for an addendum opinion is not 
necessary in order to decide the claim in this case because 
the record does not contain any evidence that the Appellant 
suffered an injury, disease, or event in service or that the 
claimed arthritis of the neck and back may be associated with 
such.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. 
V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003).  

While the Appellant contends that arthritis of the neck and 
back has been present since her period of active military 
service and is related thereto, her statements do not 
constitute competent evidence of a diagnosis of arthritis or 
a medical opinion regarding the cause or etiology.  The 
Appellant is not a medical professional and her statements as 
to diagnosis and etiology does not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The evidence of record does not show 
arthritis of the neck or back during service or for years 
thereafter, nor does it show that the Appellant's current 
disorders of the back and neck are related to service.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims for service 
connection for arthritis of the neck and back, and the claims 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus and Hypertension

Having carefully considered the Appellant's claims in light 
of the record and the applicable law, the Board concludes 
that the preponderance of the evidence is against the claims 
and the appeal as to these issues will be denied.  In this 
regard, there is no evidence of in-service injury or disease 
of diabetes mellitus and hypertension.  Diabetes mellitus and 
hypertension were not diagnosed during the Appellant's 23 
days of active duty service.  The weight of the evidence also 
demonstrates no chronic symptoms of diabetes mellitus or 
hypertension during active duty service or continuous post-
service symptoms. 
  
Post-service, the first objective evidence of both 
hypertension and diabetes mellitus is years after service in 
1996.  While the Appellant testified before the RO in 
February 2006 that hypertension was diagnosed in 1982, such 
assertion rendered nearly 20 years after service separation 
is outweighed by the more contemporaneous competent evidence 
of record, which includes the absence of relevant complaints 
or findings of hypertension or diabetes mellitus for years 
after service.  There is a 16-year post-service period in 
this case following the short period of active service ending 
in 1980 and the earliest objective medical evidence of 
hypertension and diabetes mellitus in 1996.  The absence of 
evidence of complaints constitutes negative evidence against 
the claims because it tends to disprove that hypertension or 
diabetes mellitus was the result of military service 16 years 
earlier, and tends to establish and absence of continuity of 
post-service symptoms upon which a later diagnosis could be 
based.  See Maxson, supra.; see also Forshey, 12 Vet. at 74.

As the Appellant's diabetes mellitus and hypertension were 
not shown during service or for years thereafter, service 
connection can only be granted if there is some competent 
evidence linking the current disabilities of diabetes 
mellitus and hypertension to service.  Here, there is no such 
competent evidence.  The competent evidence tends to weigh 
against the claim.  For example, the June 2007 VA examiner 
specifically opined that diabetes mellitus and hypertension 
were less likely than not related to her active military 
service.  

While the Appellant contends that hypertension and diabetes 
mellitus have been present since her period of active 
military service and related thereto, her statements do not 
constitute competent evidence of a diagnosis or a medical 
nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  The weight 
of the evidence of record does not show hypertension or 
diabetes mellitus during service or for years thereafter, nor 
does it show that the Appellant's current problems with 
regard to either condition are related to service.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims for service 
connection for hypertension and diabetes mellitus, and the 
claims must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Gastrointestinal Disorder

Having carefully considered the Appellant's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for gastrointestinal disorder, and the 
appeal as to this issue will be denied.  In this regard, a 
gastrointestinal disorder was not diagnosed during the 
Appellant's 23 days of active duty service.  Post-service, 
other than one incident of gastritis in October 2003, 
complaints of abdominal pain attributed to mental stress in 
2003, and a fibroid uterus in 2004 (not currently before the 
Board), there is no evidence of an abdominal problem or 
gastrointestinal disability.  An August 2005 entry from 
Beaubeouf Chiropractic notes gastrointestinal problems from 
2004 to the present; however, no objective findings or 
diagnoses were listed.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Appellant currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with respect to this claim.  
While the Appellant has reported abdominal pain, and she is 
competent to report symptoms, pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied). 

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the Appellant by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the appellant 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because requirements in subsections (A) and (B) are not met 
with regard to the claim for a gastrointestinal disability, 
it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y 
of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  
That is, in this case, a VA examination with medical opinion 
is not warranted because there is no competent evidence of 
persistent or recurrent symptoms of disability, and the 
appellant did not suffer an event, injury, or disease in 
service.  As there is no in-service injury or disease to 
which current symptoms could be related, such an opinion 
request is not necessary to decide this issue, and such 
examination and opinion request could not aid in 
substantiating the claim.

While the Appellant contends that a gastrointestinal 
disability has been present since her period of active 
military service and related thereto, her statements do not 
constitute competent evidence of a current diagnosis or 
provide a nexus opinion to service.  Espiritu, 2 Vet. App. at 
494-95.  The evidence of record does not contain a current 
diagnosis of a gastrointestinal disability.  Moreover, there 
is no in-service injury or disease to which current symptoms 
could be related, even by competent opinion.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a gastrointestinal disorder, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.
 
Service Connection for Acquired Psychiatric Disorder

Having carefully considered the Appellant's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal as to this issue will be denied.  The Appellant 
contends that she is entitled to service connection for an 
acquired psychiatric disorder, to include anxiety, PTSD, and 
paranoid schizophrenia.  She alleges that she was the victim 
of sexual harassment by a superior during her active duty 
service.  

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the appellant's service 
records may corroborate the account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians, pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

Addressing first the matter of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, it is noteworthy that symptoms of an acquired 
psychiatric disorder are not noted during service, even by 
the limited service treatment records available.  A 
psychiatric disorder was not diagnosed during the Appellant's 
23 days of active duty service.  Available service treatment 
records are negative for complaints or treatment for 
psychiatric symptoms or complaints.  

The weight of the evidence also shows no continuous post-
service symptoms of a psychiatric disorder.  Post-service, it 
is clear that the Appellant has suffered from a variety of 
mental health issues, resulting in periods of 
hospitalization.  Despite testimony before the RO in February 
2006 that mental health problems began in 1985, the Board 
finds that such testimony made nearly 20 years after service 
separation is outweighed by the absence of in-service 
complaints or findings, and the absence of evidence of post-
service complaints or treatment before 1990, when complaints 
of anxiety were noted.  Thereafter, the Appellant was 
variously diagnosed with bipolar disorder (1996), 
schizoaffective disorder (2000), depression (2003), 
adjustment disorder with anxiety (2004), delusional disorder 
(2007), and paranoid personality disorder (2007).  

This post-service several year period between the Appellant's 
short period of active service and the earliest complaints of 
anxiety in 1990 tends to establish an absence of post-service 
continuity of symptomatology upon which a competent nexus 
opinion could be based.  The absence of evidence of post-
service complaints or treatment constitutes some negative 
evidence against the claim.  See Maxson, supra.; see also 
Forshey, 12 Vet. at 74.

The fact that the Appellant has been diagnosed with an 
acquired psychiatric disorder, variously diagnosed as 
anxiety, bipolar disorder, schizoaffective disorder, 
depression, adjustment disorder, and delusional disorder, is 
not in dispute, and establishes the element of service 
connection of current disability.  What remains to be 
determined is whether a diagnosed psychiatric disorder (other 
than PTSD), is related to the short period of active service.  
The Board finds that the preponderance of the evidence weighs 
against a finding that an acquired psychiatric disorder 
(other than PTSD) had its onset during service.  

While the June 2007 VA examiner opined that the Appellant had 
a delusional disorder related to her military service, this 
purported opinion is of little weight because it is based on 
an inaccurate history.  First, the June 2007 VA examiner's 
opinion is based on the history provided that the Appellant 
had six years of active service, when in actuality the 
Appellant did not have six years of active duty as reported, 
but only 23 days, with periods of Reserve service.  Second, 
the June 2007 VA examiner's opinion was based on the 
assumption that some alleged sexual harassment occurred 
during service, when in fact there has been no corroboration 
of the alleged sexual harassment in service.  Finally, the 
June 2007 VA examiner did not address the fact that there was 
no treatment for psychiatric problems during service or in 
the decade thereafter.  

While an examiner can render a current diagnosis based upon 
his examination of the veteran, the Court has held that 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, 
an opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet.App. 458, 461 
(1993).  The Board is not required to accept doctor's 
opinions that are based only upon the Appellant's recitation 
of medical history.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995); see also Espiritu v. Derwinski, 2 Vet. App. 494, 
494 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
For these reasons, the Board finds the June 2007 VA 
examiner's opinion to be not probative of the matter on 
appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).

Next, turning to that aspect of the claim for service 
connection for PTSD, the weight of the competent evidence 
demonstrates that the Appellant does not have a diagnosed 
disorder of PTSD.  In this regard, the June 2007 report of VA 
examination shows the Appellant did not meet the full 
criteria for a PTSD diagnosis.  The June 2007 VA examiner 
specifically indicated that, other than the Appellant's 
statements, there was no other documentary evidence that such 
a MST took place.  To the extent that the Appellant or her 
representative asserts that she meets the criteria for a 
diagnosis of PTSD, as a layperson, neither the Appellant nor 
her representative is competent to render a diagnosis of PTSD 
or to offer an opinion regarding etiology.  Espiritu, 2 Vet. 
App. at 494-95.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The weight of the evidence of record weighs against 
verification of the recently reported in-service stressor 
event.  Absent a verified stressor event, assuming there were 
any prior diagnoses of PTSD, which is not shown by the 
evidence of record, such diagnosis would not be valid.  The 
weight of the evidence demonstrates that the PTSD stressor 
event alleged is not supported by corroborating evidence.  
38 C.F.R. § 3.304(f)(3).  

Specifically, there is no evidence of contemporaneous records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, or hospitals/ physicians that 
reflect any reports of the alleged harassment.  The Appellant 
has never alleged an actual rape; however, that aside, 
considering all the potentially applicable regulatory 
criteria that would tend to corroborate allegations of in-
service MST, the service treatment records are negative for 
pregnancy tests or tests for sexually transmitted diseases.  
The evidence also does not include any statements from 
sources such as roommates, fellow service members, or clergy 
regarding the alleged incident.  38 C.F.R. § 3.304(f)(3).  

The Board notes the Appellant submitted a statement from her 
sister dated in October 2005; however, this letter simply 
indicates the Veteran developed "psychological stress"  in 
service.  While the Appellant submitted a statement from her 
cousin in May 2009, which indicates that she had knowledge of 
the MST, this statement is simply a reiteration of the 
Appellant's contentions.  There is no indication the cousin 
personally witnessed the alleged events.  Moreover, the 
cousin indicates she has known the Appellant "since her 
adult days," which leads the statement to be circumspect as 
the length of their relationship and the cousin's actual 
knowledge as opposed to what she was recently told had 
allegedly occurred. 

Finally, despite contentions by the Appellant to the 
contrary, the weight of the evidence demonstrates no behavior 
changes following the claimed assault.  Specifically there is 
no evidence of a request for a transfer to another military 
duty assignment.  The Board notes there were some letters of 
instruction dated in 1984 for unexcused absences, but this 
was four years after the 23 days of active service ending in 
August 16, 1980.  There is no evidence of substance abuse or 
unexplained economic or social behavior changes in service.  
Episodes of depression and anxiety manifested more than a 
decade after her discharge from service.  38 C.F.R. 
§ 3.304(f)(3).  

The Board acknowledges that the Appellant is competent to 
give testimony about what she experienced; for example, she 
is competent to report her in-service experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

Based upon the evidence that has been submitted in this case, 
the weight of which does not establish that the sexual 
harassment event/incident occurred, the Board finds that the 
evidence is not in relative equipoise; thus, the Appellant 
may not be afforded the benefit of the doubt and her claim 
for an acquired psychiatric disorder, to include PTSD, must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

Non-service-connected Pension

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a appellant of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The Appellant seeks non-service-connected pension benefits.  
Pension is provided for a appellant with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability) who is permanently and 
totally disabled from non- service-connected disability not 
the result of the appellant's willful misconduct and who 
meets certain annual income limitation requirements.  38 
U.S.C.A. § 1521; 
38 C.F.R. § 3.3(a)(3).

Eligibility for VA pension benefits requires an initial 
showing that the appellant served on active duty for at least 
90 days during a period of war.  See 38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.2, 3.3.  The term "period of war" is 
currently defined by statute to mean the Spanish-American War 
(from April 21, 1898 to July 4, 1902), the Mexican border 
period (from May 9, 1916 to April 5, 1917), World War I 
(April 6, 1917 to November 11, 1918), World War II (December 
7, 1941 to December 31, 1946), the Korean conflict (June 27, 
1950 to January 31, 1955), the Vietnam era (February 28, 1961 
to May 7, 1975, for appellants serving in Vietnam, and from 
August 5, 1964 to May 7, 1975, for all other cases), and the 
Persian Gulf War (from August 2, 1990 and ending on a date 
yet to be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 
3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory service requirement is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203.  A claim for non-
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the record shows that the Appellant only had 23 
days of active duty service from July 25, 1980, to August 16, 
1980.  She served in the United States Army Reserves from 
June 1980 to June 1986.  This is subsequent to the Vietnam 
War and prior to the Persian Gulf War.  See 38 U.S.C.A. § 
101; 38 C.F.R. § 3.2.  Despite arguments that she was never 
properly discharge from service and thus, has remained on 
active duty service since 1980, no other active service has 
been 
verified.  Because her active duty period was less than 90 
days and did not involve a period of war, the Appellant does 
not meet the eligibility requirements for non-service-
connected pension benefits.  Accordingly, her claim must be 
denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.


ORDER

Service connection for arthritis of the back and neck is 
denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for a gastrointestinal disability is 
denied.

Service connection for an acquired psychiatric disorder 
(claimed as anxiety and paranoid schizophrenia, to include 
PTSD, is denied.  

A non-service-connected pension is denied.


______________________________________________
J. Parker
Acting Appellants Law Judge, Board of Appellants' Appeals


 Department of Appellants Affairs


